DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See pgs.1 and 4 of the instant specification, which refers to Fig.1 as “a known implementation” within the context of the “prior art and its disadvantages”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “said first LF path” and “said second LF path”, which lack antecedent basis. The claim is indefinite, since each of the “first LF path” and “second LF path” are recited in claim 8 instead of claim 7, of which claim 9 depends, and it is unclear whether the scope of the claim is intended to include all limitations of claim 8 or only a “first LF path” and “second LF path”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnay et al. (US 2012/0305542, hereinafter “Donnay”).

Claim 1: Donnay discloses a temperature-controlled radio frequency (RF) resonator (11, Figs.10 and 13; see Fig.16, which gives an example of oscillation frequency of 23 MHz, which may be reasonably considered “RF”) comprising: 
an insulating thermal enclosure (2, Fig.10; see [0059], where 2 is an “oven”) within which are implemented: 
at least one resonant element (11) configured to provide an RF output signal when fed with an RF input signal (via the oscillator in Fig.13), said RF output signal corresponding to said RF input signal filtered around a resonant frequency of said at least one resonant element (11 being a MEMS resonator within a oscillator circuit, thus filtering the resonant frequency within the oscillator feedback structure); 
at least one heating element (21) configured to supply thermal energy within the thermal enclosure when said at least one heating element is powered by a low frequency (LF) electric power signal (powered by the same DC signal applied to 61/62; see Fig.13, where 61/62 is provided to 71, 88, then 21; see [0078]); and 
at least one temperature sensor (61,62) configured to deliver an LF electric measurement signal as a function of the temperature inside the thermal enclosure (output of 61/62, the “LF signal” being a DC signal, which is included in the definition of LF signal established by the instant specification; see pg.1 of the instant specification); and 
at least one input/output port crossing said insulating thermal enclosure (shown in Fig.10, with at least four input/output ports crossing 2: 83, 84, 88, and 91 and the oscillator output of Fig.13), said at least one input/output port propagating at least: one signal from among said RF signals (e.g. the “output frequency” 87 of Fig.13); and another signal from among said LF electric signals (e.g. the signals 83, 84, 88, and 91 of Fig.10; it is noted that the language of the claim does not necessarily require that both the RF signals and LF signals are superimposed on the same, shared input/output port; the claim merely requires “at least one” port that propagates the RF and LF signals, and thus the scope of the claim includes the RF and LF signals being provided in separate ports).  
Claim 7: Donnay discloses a radio frequency (RF} oscillator (11, Figs.10 and 13; see Fig.16, which gives an example of oscillation frequency of 23 MHz, which may be reasonably considered “RF”) comprising a temperature-controlled RF resonator (11)comprising: 
an insulating thermal enclosure (2) within which are implemented: 
at least one resonant element (11) configured to provide an RF output signal when fed (via the oscillator in Fig.13), said RF output signal corresponding to said RF input signal filtered around a resonant frequency of said at least one resonant element (11 being a MEMS resonator within a oscillator circuit, thus filtering the resonant frequency within the oscillator feedback structure);  
at least one heating element (21) configured to supply thermal energy within the thermal enclosure when said at least one heating element is powered by a low frequency (LF) electric power signal (powered by the same DC signal applied to 61/62; see Fig.13, where 61/62 is provided to 71, 88, then 21; see [0078]); and 
at least one temperature sensor (61,62) configured to deliver an LF electric measurement signal as a function of the temperature inside the thermal enclosure (output of 61/62, the “LF signal” being a DC signal, which is included in the definition of LF signal established by the instant specification; see pg.1 of the instant specification); and 
at least one input/output port crossing said insulating thermal enclosure , said at least one input/output port propagating at least: one signal from among said RF signals; and another signal from among said LF electric signals (shown in Fig.10, with at least four input/output ports crossing 2: 83, 84, 88, and 91 and the oscillator output of Fig.13).

Claim 9: Donnay discloses said first LF path (through 61 of Fig.13) and said second LF path (through 62 of Fig.13), wherein a first extremity of said first LF path and a second extremity of said second LF path are electrically connected to a third input/output port crossing said insulating thermal enclosure, and wherein said third input/output port is electrically connected to an electrical ground of said RF oscillator (inherent, as each of 61, 62, 71, the filter, and heater 21 must be connected to a ground potential in order to complete an electrical circuit).

Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose “said RF path comprising a decoupling element blocking the LF electric components” (claim 2) or “said first extremity of said RF path of said oscillator comprising a first decoupling element blocking the LF electric components” (claim 8) within the overall context of the claims. It is further noted that the JP H05 1552 U reference cited in the corresponding written opinion does not disclose a “heating element” within a “thermal enclosure” or separate RF and LF signals, as required by claims 1 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borremans et al. (EP 2595315 A1) discloses a similar ovenized MEMS resonator with temperature sensing (RS1,RS2) and heating elements (41,42, Fig.6). Neumann (US 7,321,272) discloses providing a temperature sensing element (7) in a same path as a LF signal for powering the temperature sensing element (from 13) and an RF signal provided to the resonator (2, output from 16), but does not disclose the “heating element” also within the thermal enclosure and being powered by the LF signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849